Case: 19-50665     Document: 00515595978         Page: 1     Date Filed: 10/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 9, 2020
                                  No. 19-50665                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fernando Padilla Becerra, also known as Kalifa, also known as
   Fernando Becerra,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-505-5


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Fernando Padilla Becerra pleaded guilty to two drug offenses and was
   sentenced to concurrent terms of 250 months of imprisonment and five years




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50665      Document: 00515595978          Page: 2   Date Filed: 10/09/2020




                                    No. 19-50665


   of supervised release. Now for the first time on appeal, he challenges certain
   conditions of supervised release included in his written judgment.
          We review for plain error because Becerra had an opportunity to
   object and failed to do so when the district court orally adopted a courtwide
   standing order listing the challenged conditions. See United States v. Diggles,
   957 F.3d 551, 560-61 (5th Cir. 2020) (en banc). For the same reason that
   plain-error review applies, the district court’s oral adoption of the standing
   order satisfied the requirement that it orally pronounce those conditions of
   supervised release. See id. at 560. We are unpersuaded that Becerra has
   demonstrated any other reversible plain error with respect to those
   conditions. See United States v. Cabello, 916 F.3d 543, 544 (5th Cir. 2019)
   (per curiam); United States v. Scroggins, 599 F.3d 443, 446-47 (5th Cir. 2010).
          AFFIRMED.




                                         2